IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


EAST COAST VAPOR LLC,                      :   No. 48 MAP 2021
                                           :
                     Appellant             :   Appeal from the Order of
                                           :   Commonwealth Court dated May 27,
                                           :   2021 at No. 17 MD 2021.
               v.                          :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
DEPARTMENT OF REVENUE,                     :
                                           :
                     Appellee              :


                                    ORDER


PER CURIAM                                        DECIDED: February 23, 2022
     AND NOW, this 23rd day of February, 2022, the order of the Commonwealth Court

is AFFIRMED.